 Case: 4:20-cv-00107-SNLJ Doc. #: 26 Filed: 04/09/20 Page: 1 of 7 PageID #: 176



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


RICK J. DEYOE and REALTEX                       )
DEVELOPMENT CORPORATION,                        )
                                                )
     Plaintiffs,                                )
                                                )         Case No. 4:20-cv-00107-SNLJ
v.                                              )
                                                )
ROLLINGWOOD GP, LLC, and                        )
GARDNER CAPITAL, INC.,                          )
                                                )
     Defendants.                                )


     PLAINTIFFS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
            DEFENDANT ROLLINGWOOD’S COUNTERCLAIMS

        Plaintiffs Rick J. Deyoe (“Deyoe”) and Realtex Development Corporation

(“Realtex”) (collectively, “Plaintiffs”) file this Memorandum in Support of Motion to

Dismiss Defendant Rollingwood GP, LLC’s Counterclaims, and respectfully state as

follows:


                             I.    ‘SUMMARY OF ARGUMENT

        1.         Plaintiffs move pursuant to FED. R. CIV. P. 12(b)(6) to dismiss the fraud

and breach of fiduciary duty counterclaims asserted by Defendant Rollingwood GP,

LLC (“Rollingwood”).

        2.         Rollingwood does not allege the content, date(s), or location(s) of the

allegedly fraudulent omissions and misstatements that serve as the basis of its fraud

counterclaim. Nor does Rollingwood allege a legally cognizable fiduciary relationship



                                                1
    Case: 4:20-cv-00107-SNLJ Doc. #: 26 Filed: 04/09/20 Page: 2 of 7 PageID #: 177



owed by Deyoe to Rollingwood in support of its fiduciary breach counterclaim.

Accordingly, both counterclaims should be dismissed.


                                II.   BACKGROUND FACTS

         3.    Plaintiffs incorporate by reference the facts alleged in their Complaint

(Dkt. 1 ¶¶ 8-20).

                         III.     ARGUMENT AND AUTHORITY

A.       Applicable Law on Rules 12(b)(6) and 9(b)

      1. Rule 12(b)(6)

         4.    To survive a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 1 A facially plausible claim contains

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged,” id., and “raise[s] a right to relief above

the speculative level.” Twombly, 550 U.S. at 555.

      2. Rule 9(b)

         5.    Fraud claims are subject to the heightened pleading requirements of

Rule 9(b), requiring the claimant to “state with particularity the circumstances

constituting the fraud.” FED. R. CIV. P. 9(b). Satisfying this requirement requires the

claimant to “plead such facts as the time, place, and content of defendant’s false

representations, as well as the details of the defendant’s fraudulent acts, including


1
    Quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                              2
    Case: 4:20-cv-00107-SNLJ Doc. #: 26 Filed: 04/09/20 Page: 3 of 7 PageID #: 178



when the acts occurred, who engaged in them, and what was obtained as a result. Put

another way, the complaint must identify the ‘who, what, where, when and how’ of

the alleged fraud.” United States ex rel. Joshi v. St. Luke’s Hosp., Inc., 441 F.3d 552,

556 (8th Cir. 2006) (internal citations omitted). The claimant’s allegations of fraud

must allege specific facts sufficient to provide an “indicia of reliability.” Id. at 557.

“[C]onclusory allegations that a defendant’s conduct was fraudulent and deceptive

are not sufficient to satisfy the rule.” Parnes v. Gateway 2000, Inc., 122 F.3d 539, 549

(8th Cir. 1997) (internal citation omitted).


B.       Rollingwood’s Fraud Counterclaim Fails to Allege the What, When,
         or Where Required by Rule 9(b) and Must Be Dismissed

         6.    Rollingwood alleges that Deyoe “intentionally conceale[ed] and

omitt[ed]” to disclose to Rollingwood certain outstanding debts of the project. Dkt. 20,

Counterclaims ¶ 29. Rollingwood does not allege the specific debts that were

intentionally concealed or omitted—neither the amounts nor the creditors. 2

Rollingwood also alleges that Deyoe made affirmative representations which were

false, but neglects to identify any of these representations. Id. ¶¶ 31-34. Accordingly,

Rollingwood has not satisfied Rule 9(b) because it has not alleged the actual content




2 Nor does Rollingwood explain to Plaintiffs or the Court the distinction between
intentional concealment and omission when both are alleged as the basis for a fraud
claim. To the extent that Rollingwood intended a distinction, omission, in contrast to
intentional concealment, connotes a lack of the intent required for a fraud claim. See
Sweet City Landfill, LLC v. Lyon, 835 S.E.2d 764, 772 (Ga.App. 2019) (scienter is an
element of common-law fraud); Hartsfield v. Barkley, 856 S.W.2d 342, 345-46
(Mo.App. 1993) (same).
                                               3
 Case: 4:20-cv-00107-SNLJ Doc. #: 26 Filed: 04/09/20 Page: 4 of 7 PageID #: 179



of the allegedly omitted or affirmatively stated information that serves as the basis

of its fraud counterclaim.

      7.        Rollingwood also runs afoul of Rule 9(b)’s pleading requirements by not

providing the specific dates on which Deyoe allegedly did not disclose the unidentified

debts, or on which Deyoe made the unidentified false representations. Rollingwood

alleges that “in early 2016” Deyoe “identified some, but not all, of the outstanding

debts.” Dkt. 20, Counterclaims ¶ 29. Rollingwood does not even provide a timeframe

for Deyoe’s alleged affirmative misrepresentations.

      8.        Finally, Rollingwood does not allege the “where” required by Rule 9(b).

Nowhere in Rollingwood’s fraud counterclaim does it identify the locale(s), or even

the mediums, of the communications with Deyoe which gave rise to its fraud

counterclaim. See Dkt. 20, Counterclaims ¶¶ 28-36.

      9.        Because Rollingwood does not allege content of the alleged omissions or

misrepresentations, the date(s) on which they occurred, or the location at which or

means by which they took place, its fraud counterclaim must be dismissed.


C. Rollingwood’s Fiduciary Breach Counterclaim Must Be Dismissed
   Because Deyoe Owes No Fiduciary Duty to Rollingwood as a Matter of
   Law

      10.       Rollingwood alleges that if Deyoe remains a member of Rollingwood

Place I, LLC (“GP”), then he breached his fiduciary duty to Rollingwood by allegedly

failing to notify Rollingwood of a notice of property tax re-assessment sent to Deyoe

by the Tax Commission of McDuffie County, Georgia. See Dkt. 20, Counterclaims ¶¶

40-41, 50-51.

                                            4
 Case: 4:20-cv-00107-SNLJ Doc. #: 26 Filed: 04/09/20 Page: 5 of 7 PageID #: 180



       11.    GP is a limited liability company formed under Georgia law. See Dkt. 1,

Ex. 1-1 at 2. Under the internal affairs doctrine, because GP is a Georgia company,

its internal affairs are governed by Georgia law. See Edgar v. MITE Corp., 457 U.S.

624, 645 (1982); Yates v. Bridge Trading Co., 844 S.W.2d 56, 61 (Mo.App. 1992); see

also Dkt. 1, Ex. 1-1 § 12.3 (requiring GP’s company agreement to be constructed,

enforced, and interpreted under Georgia law without regard to the principles of

conflicts of laws).

       12.    The elements of a breach of fiduciary duty claim under Georgia law are

(1) the existence of a fiduciary duty, (2) a breach of that duty, (3) which breach

proximately causes damage to the claimant. See McConnell v. Dept. of Labor, 814

S.E.2d 790, 800 (Ga.App. 2018).

       13.    GP is a manager-managed limited liability company, as opposed to a

member-managed one. See Dkt. 1 ¶ 11 & Ex. 1-1 § 4.1 (“The powers of the Company

shall be exercised by or under authority of, and the business and affairs of the

Company shall be managed under the direction of the Managing Member.”).

       14.    Both Plaintiffs and Rollingwood agree that Rollingwood is the sole

managing member of GP and has been since May 2016. See Dkt. 1 ¶ 11 & Ex. 1-1 at

4 (“‘Managing Member’ shall mean Rollingwood GP, LLC, a Missouri limited liability

company”); Dkt. 20, Answer, ¶ 11 (“Rollingwood admits that it is managing member

… of both LLCs.”).

       15.    Georgia law provides that only managing members of manager-

managed Georgia limited liability companies owe fiduciary duties to the company and



                                          5
 Case: 4:20-cv-00107-SNLJ Doc. #: 26 Filed: 04/09/20 Page: 6 of 7 PageID #: 181



to the non-managing members. See GA Stat. § 14-11-305 (“[A] person who is a

member of a limited liability company in which management is vested in one or more

managers, and who is not a manager, shall have no duties to the limited liability

company or to the other members solely by reason of acting in his or her capacity as

a member”); Colquitt v. Buckhead Surgical Associates, LLC, 831 S.E.2d 181, 186

(Ga.App. 2019) (“‘Because the plain language of OCGA § 14-11-305 provides that non-

managing members in manager-managed LLCs owe no duties to the LLC or

other members, we hold that non-managing members owe no fiduciary duties to

the LLC or the other members.’” (quoting ULQ, LLC v. Meder, 666 S.E.2d 713, 721

(Ga.App. 2008)).

      16.   Because both Deyoe and Rollingwood agree that Rollingwood is the only

managing member of GP, Rollingwood has failed to allege any facts that would give

rise to a fiduciary duty owed by Deyoe to Rollingwood vis-à-vis Deyoe’s membership

in GP, and consequently Rollingwood has not adequately alleged the first element of

its claim and the claim must be dismissed.



                                      Respectfully submitted,


Dated: April 9, 2020                  By:      /s/ Jesse Z. Weiss

                                      Evan Z. Reid, #51123
                                      LEWIS RICE LLC
                                      600 Washington Avenue, Suite 2500
                                      St. Louis, Missouri 63101
                                      Telephone: (314) 444-7889
                                      Facsimile: (314) 612-7889
                                      Email: ereid@lewisrice.com

                                         6
 Case: 4:20-cv-00107-SNLJ Doc. #: 26 Filed: 04/09/20 Page: 7 of 7 PageID #: 182




                                      Ryan T. Shelton (admitted pro hac vice)
                                      Jesse Z. Weiss (admitted pro hac vice)
                                      BROPHY EDMUNDSON
                                      SHELTON & WEISS PLLC
                                      317 Grace Lane, Suite 210
                                      Austin, Texas 78746
                                      Telephone: (512) 596-3622
                                      Facsimile: (512) 532-6637
                                      Email: ryans@beswlaw.com
                                              jesse@beswlaw.com

                                       Attorneys for Plaintiffs Rick J. Deyoe
                                       and Realtex Development Corporation




                          CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the above and foregoing
instrument has been served on all counsel of record pursuant to the Federal Rules of
Civil Procedure this 9th day of April 2020.


                                              /s/ Jesse Z. Weiss
                                               Jesse Z. Weiss




                                         7
